Exhibit 10.3
FIRST AMENDMENT TO THE REGISTRATION RIGHTS AGREEMENT
This FIRST AMENDMENT (this “Amendment”), dated as of March 8, 2011, to the
Registration Rights Agreement, dated as of November 10, 2010, between Primo
Water Corporation, a Delaware corporation (the “Company”), and Culligan
International Company, a Delaware corporation (“Culligan”) (the “Registration
Rights Agreement”), is made between the Company and Culligan. Capitalized terms
used in this Amendment without definition shall have the meanings ascribed to
such terms in the Registration Rights Agreement.
A. On March 8, 2011, the Company, Primo Refill Canada Corporation (the “Buyer”),
Culligan and Culligan of Canada, Ltd. (the “Seller”) entered into an Asset
Purchase Agreement (the “Second Purchase Agreement”) pursuant to which the Buyer
agreed to acquire certain assets in exchange for cash and equity securities of
the Company, all as more fully described in the Second Purchase Agreement.
B. The Seller has designated that the equity securities of the Company to be
issued to the Seller pursuant to the Second Purchase Agreement shall instead be
issued directly to Culligan.
C. It is a condition to the Closing under the Second Purchase Agreement that
this Agreement be executed by the parties and delivered to the Seller on the
Closing Date (as such term is defined in the Second Purchase Agreement).
Now, therefore, the parties hereto agree as follows:
1. Definition of Registrable Securities. The definition of Registrable
Securities in Section 8 of the Registration Rights Agreement shall be amended by
deleting clause (i) and replacing it with the following clause (i):
(i) any equity securities of the Company issued to Culligan as consideration
under the Purchase Agreement or that certain Asset Purchase Agreement, dated as
of March 8, 2011, among the Company, Primo Refill Canada Corporation, Culligan
and Culligan of Canada, Ltd.
2. Confirmation of Registration Rights Agreement. Other than as expressly
modified pursuant to this Amendment, all of the terms, covenants and other
provisions of the Registration Rights Agreement are hereby ratified and
confirmed and shall continue to be in full force and effect in accordance with
their respective terms.
3. References. All references to the Registration Rights Agreement (including
“hereof,” “herein,” “hereunder,” “hereby” and “this Agreement”) shall refer to
the Registration Rights Agreement as amended by this Amendment.
4. Miscellaneous. The provisions of Section 9 of the Registration Rights
Agreement shall apply to this Amendment mutatis mutandis.
[signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

           
PRIMO WATER CORPORATION
      By:   /s/ Mark Castaneda         Name:   Mark Castaneda        Title:  
Chief Financial Officer        CULLIGAN INTERNATIONAL COMPANY
      By:   /s/ Susan E. Bennett         Name:   Susan E. Bennett       
Title:   Senior Vice President, General Counsel           and Secretary     

 

 